t c memo united_states tax_court louis stein and estate of yvonne stein deceased louis stein personal representative petitioners v commissioner of internal revenue respondent docket no filed date glen a stankee for petitioners sergio garcia-pages for respondent memorandum opinion foley judge this matter is before the court on petitioners’ motion for recovery_of reasonable_litigation_costs pursuant to sec_7430 and rule unless otherwise indicated all section references are to the internal revenue - - code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background on their federal_income_tax returns petitioners did not report income relating to through from controlled_foreign_corporations that operated concessionaires aboard cruise ships cfc issue did not report income relating to from marne investments limited marne issue and deducted a loss relating to loss issue by notice dated date respondent determined deficiencies and additions to tax relating to these issues petitioners resided in leesburg florida when they filed the petition on date before trial the parties settled the case petitioners conceded that there was a dollar_figure deficiency relating to respondent conceded all other issues petitioners thereafter filed the motion for dollar_figure of litigation costs discussion we may award litigation costs to petitioners if they meet the statutory requirements see sec_7430 b c b c after concessions the remaining issues are whether respondent’s positions relating to the marne and loss issues were substantially justified and whether certain fees and other costs are reasonable it substantial justification we may award costs to petitioners where respondent’s position was not substantially justified ie did not have a reasonable basis in law and fact see 487_us_552 the justification for each of respondent’s positions must be independently determined foothill ranch co partnership v commissioner 1t c respondent concedes that his position on the cfc issue was not substantially justified respondent contends that his position on the marne issue was substantially justified but he offers no law or fact supporting his position in addition respondent failed to contend that his position on the loss issue was substantially justified and offers no law or fact supporting his position thus respondent has not established that his positions were substantially justified see 108_tc_430 stating that respondent must establish that his position was substantially justified as to petitions filed after date il reasonableness of fees and costs a attorney’s fees - - petitioners seek reimbursement for attorney’s fees at hourly rates of dollar_figure and dollar_figure relating to and respectively respondent contends these rates are unreasonable sec_7430 b imposes a statutory rate for attorney’s fees ie dollar_figure and dollar_figure per hour relating to and respectively see revproc_96_59 1996_2_cb_392 revproc_97_57 1997_2_cb_584 petitioners may receive fees in excess of the statutory rate if the court determines that a special factor such as the limited availability of qualified attorneys for such proceeding justifies a higher rate sec_7430 b the court has explained in order for the limited availability of qualified attorneys to constitute a special factor warranting departure from the statutory cap there must be a limited availability of attorneys who possess distinctive knowledge or a specialized skill needful to the particular litigation in question 109_tc_227 citing pierce v underwood supra pincite cf 100_tc_457 stating that there was no special factor where the case did not require a distinctive knowledge or specialized skill within the general field of taxation affd in part revd in part and remanded on another ground 43_f3d_172 5th cir - - the parties have stipulated that there were a few other attorneys in south florida who had the expertise to deal with the issues raised in the notice_of_deficiency and who charged hourly rates comparable to or higher than those charged by petitioners’ counsel in essence respondent admits that there was limited availability of qualified attorneys that petitioners’ attorney possessed a specialized skill needful for the litigation in question and that the services could not be obtained at a lower rate we also note that respondent has represented to the court that the cfc issue is complex and a case of first impression and that petitioners’ attorney possessed recognized expertise in united_states international_taxation accordingly petitioners are entitled to the higher rates paid the parties stipulated that fees for hours in relate to legal work which did not require specialized knowledge therefore no special factor justifies the higher rate for those fees b paralegal fees and other costs petitioners seek reimbursement for the fees of two paralegals at hourly rates of dollar_figure and dollar_figure respondent contends that dollar_figure per hour 1ie about half the attorney rate would be reasonable we agree see eg powers v commissioner supra pincite awarding paralegal fees at about half the attorney rate - - accordingly petitioners are entitled to a rate of dollar_figure per hour e for hours petitioners incurred dollar_figure of reimbursable litigation costs relating to postage photocopies telephone calls faxes and tax_court filing fee an unsubstantiated dollar_figure expense and an dollar_figure federal express expense shall not be reimbursed see 93_tc_256 declining to reimburse federal express expense absent proof of necessity affd in part and revd in part on another ground 936_f2d_736 2d cir we award petitioners dollar_figure any other contention made by the parties is irrelevant moot or meritless to reflect the foregoing an appropriate order and decision will be entered
